Citation Nr: 0816251	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left Achilles 
tendon disability.

2.  Entitlement to service connection for bilateral pes 
planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The veteran had active service in the Army National Guard 
from April 1965 to August 1965 and subsequent periods of 
active duty for training (ACDUTRA) including from March 24, 
1970 to March 30, 1970 and for 16 days beginning on May 11, 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied service connection for left Achilles 
tendonitis and bilateral pes planus.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDINGS OF FACT

1.  On February 13, 2008, during his Personal Hearing before 
the undersigned Veterans Law Judge sitting at the RO, and 
prior to the promulgation of a decision in the appeal, the 
veteran indicated his request to withdraw from appellate 
status the issue of entitlement to service connection for 
bilateral pes planus.

2.  The veteran injured his left Achilles tendon on May 23, 
1995, during a period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to 
service connection for bilateral pes planus have been met.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.204 (2007).

2.  Left Achilles tendonitis was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to service connection 
for bilateral pes planus, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
entitlement to service connection for bilateral pes planus 
and it is therefore dismissed.

II.  Notice and Assistance

Given the favorable nature of the Board's decision as to the 
remaining issue on appeal of service connection for left 
Achilles tendonitis, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

III.  Service Connection

The veteran seeks service connection for left Achilles 
tendonitis.  The veteran asserts that he injured his left 
Achilles during a period of ACDUTRA on May 23, 1995.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases shall be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from active duty.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training 
(IACDUTRA) during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or IACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At his personal hearing before the undersigned, the veteran 
testified that he first injured his Achilles tendon during a 
period of ACDUTRA on May 23, 1995, that he has been treated 
for pain in his left heel since the initial injury and has a 
diagnosis of left Achilles tendinitis.  

In support of his claim, the veteran submitted a copy of his 
Orders from the Army National Guard directing him to report 
for ACDUTRA on May 11, 1995 for a period of 16 days plus 
allowable travel time.  The veteran also submitted a service 
medical record dated May 23, 1995 from the Troop Medical 
Clinic at Kenner Army Hospital showing complaints of burning 
pain in left heel for two days.  The assessment was Achilles 
tendonitis.  Other personnel and medical records dated after 
the initial injury on May 23, 1995 show that the veteran was 
routinely placed on a physical profile due to his left 
Achilles tendonitis and was consistently treated for the 
same.  An April 2007 private treatment record noted that the 
veteran injured his left Achilles during service in the 
military.  

There is no evidence suggesting that the veteran's left 
Achilles injury occurred prior to May 1995, and the veteran 
is certainly competent to state that he hurt his left heel 
during a period of ACDUTRA.  There is no reason to doubt the 
veteran's credibility in that regard.  In resolving all doubt 
in favor of the veteran, service connection is warranted for 
left Achilles tendonitis, as the veteran has provided 
evidence of an injury on May 23, 1995 during ACDUTRA, 
evidence of continuing of symptomatology regarding the left 
Achilles tendonitis, and evidence of a current disability of 
left Achilles tendonitis.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).
ORDER

The issue on appeal of entitlement to service connection for 
bilateral pes planus is dismissed.  

Service connection for left Achilles tendonitis is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


